273 S.E.2d 446 (1980)
NATIONAL ADVERTISING COMPANY
v.
Thomas W. BRADSHAW, Jr., as Secretary of Transportation.
Supreme Court of North Carolina.
November 4, 1980.
Bailey, Dixon, Wooten, McDonald & Fountain, Raleigh, for plaintiff.
Thomas H. Davis, Jr., Raleigh, for defendant.
*447 Plaintiff's notice of appeal and petition for discretionary review under G.S. § 731, 48 N.CApp. 10, 268 S.E.2d 816. Motion of the defendant to dismiss the appeal for lack of substantial constitutional question. Motion allowed; petition denied.